DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 205b, 205c, 206b, 208a, 208b, 208c, 306, 405, 604 and 709.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: Paragraph [0061] reciting in part …a new lookup procedure may be initiated (block 708)… should recite …a new lookup procedure may be initiated (block 709)… so as to be consistent with Figure 7.  See also the corresponding objection to the drawings above with regard to label 709.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1, 8 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a series of steps instructing how to organize data and is grouped as a certain method of organizing human activity.  As discussed in MPEP 2106.04(a)(2)(II) organizing human activity is limited to activities “... that [fall] within the enumerated sub-groupings of fundamental economic principles or practices, commercial or legal interactions, and managing personal behavior and relationships or interactions between people”.  Certainly, managing data falls within the concepts of managing relationships or commercial interactions or interactions between people.
Step 1. In accordance with Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted the non-transitory computer readable medium of claim 1 and the methods of claims 8 and 15 are directed to one of the eligible categories of subject matter and therefore satisfies Step 1.
Step 2A. In accordance with Step 2A it is noted that the claims recite an abstract idea falling within the organizing of human activity group enumerated in the groupings of abstract ideas. The invention is directed to a method for storing data and accessing data.  As discussed in MPEP 2106.04(a)(2)(II) organizing human activity is limited to activities “... that [fall] within the enumerated sub-groupings of fundamental economic principles or practices, commercial or legal interactions, and managing personal behavior and relationships or interactions between people”.  Certainly, managing data falls within the concepts of managing commercial interactions or interactions between people.  
The additional elements recited in the claims of inserting and removing records does not add a meaningful limitation to the method and amounts to insignificant extra-solution activity and fails to integrate the judicial exception into a practical application.  Similarly, with respect to the hardware components recited in the CRM of claim 1 the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer and therefore fail to integrate the judicial exception into a practical application.  Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea and fail to integrate the judicial exception into a practical application, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
Step 2B. It has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional element of designating a document as a document template, when considered separately and in combination, does not add significantly more to the exception as storing information in memory, is well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).
When taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
Additionally, dependent claims 2-7, 9-14 and 16-20 are similarly rejected under 35 U.S.C. 101 and amount to insignificant extra-solution activity and are well-understood, routine, conventional computer functions and therefore likewise to the independent claims, the dependent claims fail to integrate the judicial exception into a practical application and are insufficient to amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-9, 13-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Steinemann et al U.S. Pub. No. 2016/0171056 (hereinafter “Steinemann”) in view of Rajakarunanayake U.S. Pub. No. 2008/005206 (hereinafter “Rajakarunanayake”).
Regarding independent claim 1, Steinemann discloses:
A non-transitory computer-readable medium having program instructions stored thereon that are capable of causing a computer system to perform operations comprising…(Steinemann at Claim 19 discloses a computer program product encoded on a tangible, non-transitory storage medium.) 

maintaining a buffer that stores a set of database records associated with a set of database keys…(Steinemann at paragraph [0029] discloses a CPU cache [i.e., a buffer] storing and accessing values [i.e., Examiner is interpreting the values of Steinemann as reading on database keys of associated database records] included in a particular bucket within the bucket skiplist.)

…wherein the set of database records implement a skip list that allows for ones of the set of database records to be accessed in key-sorted order, and wherein a first database record indirectly points to a second database record by storing, as part of the skip list, a pointer to a memory location that in turn stores a pointer to the second database record (Steinemann at paragraph [0004] discloses a skip list that stores and allows for values to be stored in key or value sorted order, “…identifying a value to be searched for within a skiplist comprising a data structure for referencing a plurality of ordered nodes, the data structure having a plurality of linked lists, each node representing at least one memory block, wherein each node is associated with a bucket including a set of ordered values…”  Additionally, Steinemann at paragraphs [0016]-[0020] discloses a bucket skip list in which as part of the skiplist stores at each node, a bucket which in turn can store a plurality of values in ascending order, and iterating through the bucket values.  Examiner is of the position that the skiplist node further comprising a bucket storing a plurality of values reads on wherein a first database record indirectly points to a second database record, by storing as part of the skip list, a pointer to a memory location that in turn stores a pointer to the second database record whereas the bucket operates as a list of values with indirect pointers to one another.)
If Applicant is not persuaded by Examiner’s argument regarding indirect pointers and the bucket disclosed in Steinemann, in an effort to provide compact prosecution, Examiner points to the Rajakarunanayake reference at paragraph [0016] as teaching a record containing an indirect pointer to a list of pointers.
Both the Steinemann reference and the Rajakarunanayake reference, in the sections cited by the Examiner, are in the field of endeavor of linking data.  Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the skiplist bucket disclosed in Steinemann with the indirect pointers taught in Rajakarunanayake to facilitate in accessing data in a contiguous area of memory (See Rajakarunanayake at paragraphs [0011] and [0016]).

performing an insertion procedure to insert a third database record into the buffer, wherein the insertion procedure includes: identifying a predecessor database record that is associated with a database key that precedes, in key-sorted order, a database key associated with the third database record; and updating the skip list by modifying the predecessor database record to indirectly point to the third database record (Steinemann at paragraph [0006] discloses inserting a value into a bucket which is sorted into ascending order in which a lower value than the one being inserted is followed by an empty location.  The bucket of Steinemann is traversed in ascending order thus starting at the lower value and iterating to or indirectly pointing to the newly inserted value.)

performing a removal procedure to remove the second database record from the buffer, wherein the removal procedure includes: updating the skip list by modifying the first database record to indirectly point to a fourth database record instead of the second database record; and removing the second database record from the buffer (Steinemann at paragraphs [0049]-[0050] discloses loading a bucket into cache memory, when inserting a new value [i.e., a fourth database record], if there is insufficient space an old value [i.e., the second database record] can be removed from the bucket as well as the cache and moved to a new node and the modified bucket would contain a revised list of ascending values indirectly pointing at one another [i.e., the first database record to indirectly point to a fourth database record instead of the second database record]).

Regarding dependent claim 2, all of the particulars of claim 1 have been addressed above.  Additionally, Steinemann discloses:
wherein the insertion procedure further includes: identifying a successor database record that is associated with a database key that succeeds, in key-sorted order, the database key associated with the third database record; and updating the skip list by modifying the successor database record to indirectly point to the third database record (Steinemann at paragraph [0008] discloses identifying a value to be inserted lies in between a higher [i.e., successor database record] and lower value and inserting the value in between the higher and lower value.)

Regarding dependent claim 7, all of the particulars of claim 1 have been addressed above.  Additionally, Steinemann discloses:
prior to removing the second database record, relocating the second database record within in the buffer as part of a defragmentation process (Steinemann discloses shifting values within a bucket when inserting a new value into a bucket and there is an empty location within the bucket [i.e., a defragmentation process]).

Regarding independent claim 8, while independent claim 8, a method claim, and independent claim 1, a non-transitory CRM claim, are directed towards different statutory categories, they are similar in scope.  Therefore, claim 8 is rejected under the same rationale as claim 1.

Regarding dependent claim 9, all of the particulars of claim 8 have been addressed above.  Additionally, claim 9 is rejected under the same rationale as claim 1.

Regarding dependent claim 13, all of the particulars of claim 8 have been addressed above.  Additionally, Steinemann discloses:
wherein the skip list comprises a plurality of levels of pointers that link ones of the set of database records, and wherein at least two database records indirectly point to the second database record (Steinemann at paragraph [0003] discloses a skip list comprising a plurality of layers or levels linking database records together and Steinemann at Figure 2, label 220 provided below discloses a bucket containing a plurality of records wherein at least two database records are indirectly pointing at a third.)

    PNG
    media_image1.png
    354
    551
    media_image1.png
    Greyscale


Regarding dependent claim 14, all of the particulars of claims 8 and 13 have been addressed above.  Additionally, Steinemann discloses:
wherein updating the skip list includes modifying the at least two database records to indirectly point to one or more other database records than the second database record, and wherein the at least two database records include the first database record (Steinemann at paragraph [0008] discloses inserting a value in between two other values in a bucket which Examiner is interpreting as reading on modifying at least two database records to indirectly point to one or more other database records than the second database record and includes the first database record.)

Regarding independent claim 15, while independent claim 15, a method claim, and independent claim 1, a non-transitory CRM claim, are directed towards different statutory categories, they are similar in scope.  Therefore, claim 15 is rejected under the same rationale as claim 1.

Regarding dependent claim 16, all of the particulars of claim 15 have been addressed above.  Additionally, claim 16 is rejected under the same rationale as claim 2.

Regarding dependent claim 17, all of the particulars of claim 15 have been addressed above.  Additionally, Steinmann discloses:
in response to a change in location of the second database record in the buffer, the computer system: updating the pointer stored at the memory location to indicate the changed location of the second database record; and leaving the pointer to the memory location unchanged in the first database record (Steinemann at paragraph [0008] discloses inserting a value in between two other values in a bucket and pushing a value down in the bucket which Examiner is interpreting as updating the memory location to indicate the changed location of the second database record and leaving the first record unchanged.)

Regarding dependent claim 19, all of the particulars of claim 15 have been addressed above.  Additionally, Steinmann discloses:
wherein the memory location further stores an additional pointer to another database record include in the buffer (Steinmann at paragraph [0005] discloses each bucket includes a plurality of locations available to store values.)

Allowable Subject Matter
Claims 3-6, 10-12, 18 and 20 would be allowable if they overcame their respective 35 U.S.C. 101 rejections and were written in independent format. 
The following is a statement of reasons for the indication of allowable subject matter:  No reference, alone or in combination implements the combination of features of implementing a skip list data structure utilizing hashing and hash buckets as recited in the claims indicated above in a manner that would have been obvious to one of ordinary skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY G GEMIGNANI whose telephone number is (571)272-1018. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.G.G./Examiner, Art Unit 2154                                                                                                                                                                                                        

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154